Citation Nr: 1024867	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-31 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of 
frostbite injury to the right foot prior to June 26, 2009, and a 
rating higher than 10 percent since.

2.   Entitlement to an initial compensable rating for residuals 
of frostbite injury to the left foot prior to June 26, 2009, and 
a rating higher than 10 percent since.

3.  Entitlement to an initial compensable rating for hemorrhoids. 

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1978 
to June 1981.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, which granted 
service connection for residuals of frostbite injuries to the 
feet and for external hemorrhoids and assigned 
initial noncompensable (i.e., 0 percent) ratings retroactively 
effective from January 23, 2007, the date of receipt of these 
claims.  The RO denied service connection for hearing loss and 
tinnitus.

A subsequent, August 2007, RO decision confirmed and continued 
the initial noncompensable ratings that were assigned for the 
frostbite residuals and hemorrhoids, as well as the denials of 
service connection for hearing loss and tinnitus.

The Veteran appealed for higher initial ratings for the frostbite 
residuals and hemorrhoids, see Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999), and for service connection for hearing loss 
and tinnitus.

The RO has since issued another decision in August 2009 during 
the pendency of this appeal increasing the ratings for the 
frostbite residuals to 10 percent as of June 26, 2009, the date 
of a VA examination, and granting service connection and 
assigning separate 10 percent ratings as of that same date for 
peripheral neuropathy of each lower extremity.  The Veteran has 
continued to appeal for even higher ratings for his frostbite 
residuals.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(indicating it is presumed he is seeking the highest possible 
rating for this disability unless he expressly indicates 
otherwise).  He has not, however, appealed for higher initial 
ratings for the peripheral neuropathy affecting his lower 
extremities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (indicating he must separately appeal this "downstream" 
issue).

The claims for service connection for bilateral hearing loss and 
tinnitus require further development, so the Board is remanding 
these claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  But the Board is going ahead and deciding the 
claims for higher ratings for the residuals of frostbite and 
hemorrhoids.


FINDINGS OF FACT

1.  There were no cold injury (frostbite) residuals involving the 
Veteran's feet during his March 2007 VA examination, but his more 
recent June 2009 VA examination found mild neurological symptoms 
of pain, numbness and sensitivity to cold - albeit without any 
impairment of the skin, nails or bones of his feet.

2.  The Veteran's external hemorrhoids were described as moderate 
during his March 2007 VA examination and were not large, 
thrombotic or irreducible during either the March 2007 or June 
2009 VA examinations.


CONCLUSIONS OF LAW

1.  The criteria are not met for initial compensable ratings for 
the residuals of cold injuries of either foot prior to June 26, 
2009, or for ratings higher than 10 percent since.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 
7122 (2009).

2.  The criteria also are not met for an initial compensable 
rating for the external hemorrhoids.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7336 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 


case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate the 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2007 
and July 2008.  These letters informed him of the type of 
evidence and information needed to substantiate his claims and of 
his and VA's respective responsibilities in obtaining supporting 
evidence.  The letters also complied with Dingess by apprising 
him as well of the downstream disability rating and effective 
date elements of his claims - keeping in mind his claims 
initially arose in the context of him trying to establish his 
underlying entitlement to service connection, since granted.

In a case, as here, where the claims arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has been 
granted and he has appealed a downstream issue such as the 
initial disability rating assigned, the underlying claim has been 
more than substantiated - it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the initial intended 
purpose of the notice has been fulfilled.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  In any event, here, as mentioned, VA 
also has complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), by also apprising the Veteran of 
the downstream disability rating and effective date elements of 
his claims.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  He was also examined for VA 
compensation purposes in March 2007 and June 2009.  These 
examination reports and medical and other evidence on file 
contain the information needed to assess the severity of the 
residuals of his cold injuries to his feet and external 
hemorrhoids, the determinative issue.  38 C.F.R. §§ 3.327, 4.2.  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, 
the Board finds that no further development is needed to meet the 
requirements of the VCAA or Court.



II.	Increased Rating for Cold Injury (Frostbite) Residuals of 
the Feet

As already explained, in March 2007 the RO granted service 
connection for residuals of frostbite injuries to the feet and 
assigned initial noncompensable (i.e., 0 percent) ratings for 
each foot retroactively effective from January 23, 2007, the date 
of receipt of this claim.  The Veteran appealed for compensable 
ratings, and in a decision since issued in August 2009 during the 
pendency of the appeal, the RO increased the ratings to 10 
percent as of June 26, 2009, the date of a VA examination, and 
granted service connection and assigned separate 10 percent 
ratings for peripheral neuropathy of each lower extremity.  The 
Veteran has continued to appeal for still higher ratings for the 
frostbite residuals.  However, for the reasons and bases 
discussed below, the Board finds no grounds on which to assign 
compensable ratings prior to June 26, 2009, or ratings higher 
than 10 percent since.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, when, as here, the Veteran has appealed the ratings 
initially assigned following the granting of service connection, 
VA adjudicators must consider whether to "stage" the ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other 
words, where the evidence contains factual findings demonstrating 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings would be necessary to compensate the Veteran for this 
varying level of disability.  

Here, the RO already has "staged" the ratings by initially 
assigning 0 percent ratings until the increase to 10 percent as 
of June 26, 2009.  So the Board need only determine whether that 
staging was appropriate and/or whether any additional staging is 
warranted.

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

The cold injury residuals are rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7122. They are rated as 10-percent disabling if 
there is arthralgia or other pain, numbness, or cold sensitivity.  
A 20 percent rating requires arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  And an even higher, and maximum, rating of 30 
percent is assigned if there is arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the following:  
tissue loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's cold weather injuries of the feet do not 
warrant initial compensable ratings prior to June 26, 2009, or 
ratings higher than 10 percent since.  The evidence supporting 
this conclusion is the results of his two VA examinations in 
March 2007 and June 2009.

The March 2007 VA examination found that the Veteran's gait was 
non-antalgic.  There also were no changes in the color of the 
skin of his feet, normal turgor, no change in texture, and no 
ulceration of the skin.  As well, the examiner observed no 
disfigurement of the toenails and normal distribution of foot 
hair.  The feet had no changes in temperature and normal 
sensation and motor strength.  There was full range of motion of 
all affected joints and no evidence of swelling or deformity of 
the joints.  The Veteran's peripheral pulses were good.  X-rays 
showed bilateral hallux valgus deformities, which the examiner 
importantly did not in turn attribute to the Veteran's frostbite 
injury.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(indicating that only when it is impossible to separate the 
effects of the service-connected disability from a nonservice-
connected condition does 38 C.F.R. § 3.102 in turn require 
resolution of reasonable doubt in the Veteran's favor and 
attribution of the signs and symptoms in question to the service-
connected disability.)

During the more recent June 2009 VA examination, the Veteran 
complained of pain, numbness, and burning sensation in his feet.  
He also complained of sensitivity to cold.  The examiner found no 
associated abnormalities of the skin or nails of the Veteran's 
feet.  There also was normal sensation, normal muscle function, 
and normal peripheral pulses in the lower extremities.  However, 
the examiner observed decreased hair growth on the Veteran's feet 
and diminished knee and ankle reflexes in both lower extremities.  
As well, the examiner found tenderness on manipulation of the 
toes.  X-rays showed hallux valgus primus adductus deformities, 
but no degenerative changes or osseous abnormalities.  
An electromyograph (EMG) showed mild motor axonal peripheral 
neuropathy.

The Veteran's frostbite residuals do not warrant a compensable 
rating prior to June 26, 2009, the date of that VA examination, 
because his earlier March 2007 VA examination did not detect any 
residuals from his cold weather injuries, especially pain, 
numbness, or cold sensitivity necessary for a compensable rating.  
Without competent and credible (and therefore probative) evidence 
of pain, numbness, or cold sensitivity during that earlier 
evaluation, he is not entitled to the higher 10 percent rating 
until this was first shown, which did not occur until during his 
more recent June 2009 VA examination.  See, e.g., Harper v. 
Brown, 10 Vet. App. 125, 126 (1997) (discussing the three 
possible effective dates that may be assigned depending on the 
facts of the case:  (1) if an increase in disability occurs after 
the claim is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) 
if an increase in disability precedes the claim by a year or 
less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an 
increase in disability precedes the claim by more than a year, 
the date that the claim is received (date of claim) (38 C.F.R. § 
3.400(o)(2)).

The June 2009 VA examination did find an increase in the 
Veteran's symptoms as he had complaints of pain, numbness and 
cold sensitivity, which were clinically substantiated.  The 
examiner also found objective evidence of tenderness in the toes 
and decreased hair growth on the feet.  As well, there were 
abnormal EMG findings and diminished reflexes.  But some of these 
findings concerned the peripheral neuropathy, whereas others 
concerned the frostbite injury, so the RO increased the ratings 
for each foot to 10 percent to compensate the Veteran for the 
additional impairment attributable to his frostbite injuries and 
assigned separate 10 percent ratings for each lower extremity to 
additionally compensate him for his peripheral neuropathy.

This increase in symptoms, however, does not warrant an even 
higher 20 percent rating since that VA examination on June 26, 
2009, for the frostbite residuals, because the Veteran does not 
also have associated tissue loss, nail abnormalities, color 
changes, hyperhidrosis, osteoporosis, subarticular punched out 
lesions, or osteoarthritis.

His lower extremity peripheral neuropathy was separately rated 
under DC 8520 for paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability rating; moderate incomplete paralysis warrants a 
20 percent disability rating; moderately severe incomplete 
paralysis warrants a 40 percent disability rating; and severe 
incomplete paralysis with marked muscular atrophy warrants a 60 
percent disability rating.  An 80 percent disability rating is 
warranted for complete paralysis, where the foot dangles and 
drops, there is no active movement possible of the muscles below 
the knee, and flexion of the knee is weakened or (very rarely) 
lost.  See 38 C.F.R. § 4.124a, DC 8520.



The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See Note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

As both of the applicable Diagnostic Codes (7122 and 8520) 
contemplate the Veteran's complaints of pain and numbness in his 
feet, these diagnostic codes are largely duplicative.  The 
Veteran cannot receive two ratings based on the same complaints 
without violating VA's anti-pyramiding regulation, 38 C.F.R. § 
4.14.  And as his sensory complaints are now rated under DC 8520, 
they cannot also create the basis of a higher rating under DC 
7122 as well.  Without considering the complaints of pain and 
numbness, his only symptom ratable under DC 7122 is his cold 
sensitivity.  And based on cold sensitivity, alone, without any 
tissue loss, nail abnormalities, color changes, hyperhidrosis, 
osteoporosis, subarticular punched out lesions, or 
osteoarthritis, his condition does not warrant a higher 20 
percent rating under DC 7122.  Therefore, there is no basis for a 
rating higher than 10 percent for his cold injury residuals under 
this DC.

As the March 2007 VA examination found no residuals of his cold 
injuries, and the findings of his June 2009 VA examination do not 
justify ratings higher than 10 percent under DC 7122, the Veteran 
is not entitled to higher ratings for this disability for either 
of the two periods at issue - either prior to or since 
June 26, 2009.

III.	Increased Rating for Hemorrhoids

The Veteran's external hemorrhoids have been rated under DC 7336.  
Under this DC, mild or moderate hemorrhoids are rated 
noncompensably (0 percent) disabling.  A higher 10 percent rating 
is assigned if the hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing frequent 
recurrences.  An even higher 20 percent rating is assigned for 
hemorrhoids with persistent bleeding and with secondary anemia or 
fissures.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's external hemorrhoids do not warrant an 
initial compensable rating.  The evidence supporting this 
conclusion is the reports of his two VA compensation examinations 
in March 2007 and June 2009.

The March 2007 VA examination found a moderately-sized external 
hemorrhoid, but with no evidence of bleeding or thrombosis.  
There also were no fissures and no excessive redundant tissue.  
The Veteran reported having had hemorrhoid surgery many years 
earlier, in August 1978 (i.e., while in service), but no 
additional surgery since.  He reported recurrence of hemorrhoids 
4 times a year with pain, swelling, and rectal bleeding.  The 
examiner diagnosed hemorrhoids, but additionally indicated there 
were no effects on the Veteran's daily activities.

The June 2009 VA examination also found an external hemorrhoid 
measuring 2 cm by 2 cm, but again, with no evidence of thrombosis 
or rectal bleeding.  And there again was no evidence of excessive 
redundant tissue or fissures.  The Veteran reported a recurrence 
of his hemorrhoids 4 times a year.  The examiner diagnosed 
hemorrhoids, but again clarified that there were no significant 
affects on the Veteran's occupational or daily activities.

The Veteran's hemorrhoid condition does not warrant the higher 10 
percent rating because neither examination found evidence of 
large, thrombotic, or irreducible hemorrhoids.  Both examiners 
found only one hemorrhoid, which was at worst moderate and 
consistent with the existing rating at the noncompensable level.  
Neither examiner found large, thrombotic, or irreducible 
hemorrhoids so as to warrant a higher 10 percent rating.



And although the Veteran claims he has recurrent, thrombotic 
hemorrhoids, the VA examiner's findings dispute this notion 
inasmuch as neither examiner was able to objectively substantiate 
this allegation.  And the examiner's are best suited to address 
the severity of his hemorrhoids in relation to the applicable 
rating criteria, especially absent any medical evidence to the 
contrary supporting his lay allegation.  See Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Therefore, the Board finds no basis on which to assign a 
compensable rating for the Veteran's external hemorrhoids.  And 
as his condition has never been compensably disabling since the 
grant of service connection, there is no basis to "stage" the 
rating under Fenderson either.

IV.	Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director of Compensation and Pension Service is authorized to 
approve an extra-schedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  And although the Board may not assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extra-schedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).



If the evidence raises the question of entitlement to an extra-
schedular rating, the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 10 
percent for the Veteran's cold injury residuals and 0 percent 
rating for his external hemorrhoids contemplate the frequency, 
extent and severity of his symptoms, referral to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation is not required.  In other words, there is no evidence 
these disabilities have markedly interfered with his employment 
- meaning above and beyond that contemplated by his 
schedular ratings, or required frequent periods of 
hospitalization so as to render impractical the application of 
the regular schedular standards.  See Thun. 



Although the Veteran indicated that he had missed 4 weeks of work 
during the last twelve months on account of his cold weather 
(frostbite) injuries, the functional impairments that he 
specifically described of difficulty lifting, carrying and 
reaching do not mostly involve his feet, lower extremities or 
hemorrhoids, rather his upper extremities (arms and hands).  
Indeed, both VA examiners indicated there were no significant 
affects on his occupational or daily activities as a result of 
his hemorrhoids and, as mentioned, he is being separately 
compensated for the functional and other impairment resulting 
from his peripheral neuropathy, that is, apart from that due to 
his cold weather (frostbite) injuries.  According to 38 C.F.R. § 
4.1, generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the Court reiterated that the disability rating, itself, 
is recognition that industrial capabilities are impaired.  So the 
Board does not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claims for initial compensable ratings prior to June 26, 
2009, and ratings higher than 10 percent since, for frostbite 
cold injuries of the feet are denied. 

The claim for an initial compensable rating for hemorrhoids also 
is denied.




REMAND

The Veteran is also requesting service connection for bilateral 
hearing loss and tinnitus.  However, these other claims cannot be 
fairly decided on the evidence of record but, instead, must be 
remanded for further development - including a medical nexus 
opinion concerning their etiology, especially in terms of whether 
they are attributable to the Veteran's military service.

VA must provide a medical examination in a service-connection 
claim when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the first requirement of a current disability, 
before service connection may be granted for hearing loss it must 
be of a particular level of severity.  For the purposes of 
applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels or greater; or when the auditory threshold for at 
least three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  



A July 2007 VA audiological evaluation determined the Veteran had 
a 15-decibel loss at the 500 Hz level, a 10-decibel loss at the 
1000 Hz level, a 4-decibel loss at the 2000 Hz level, a 40-
decibel loss at the 3000 Hz level, and a 48-decibel loss at the 
4000 Hz level in the right ear.  In the left ear, he had a 15-
decibel loss at the 500 Hz level, a 20-decibel loss at the 1000 
Hz level, a 12-decibel loss at the 2000 Hz level, a 54-decibel 
loss at the 3000 Hz level, and a 50-decibel loss at the 4000 Hz 
level.

These results confirm he has a bilateral hearing loss disability 
according to the prescribed VA standards mentioned.  

Consequently, the determinative issue is whether this hearing 
loss is somehow attributable to his military service or, instead, 
the result of other unrelated factors.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

The Veteran's service treatment records (STRs) include an 
audiogram from his military entrance examination in March 1978 
and another six months later in October 1978.  Both of these 
records indicate he had normal hearing acuity, but with a 
slightly downward trend.  There is no separation examination 
report in the file to further compare his level of hearing acuity 
when discharged.



As cause of his hearing loss, the Veteran is alleging he 
sustained acoustic trauma during service from repeated exposure 
to significantly loud noise.  He has also reported experiencing 
tinnitus since service.  Tinnitus is "a noise in the ear, such as 
ringing, buzzing, roaring, or clicking."  Dorland's Illustrated 
Medical Dictionary 1714 (28th ed. 1994).  Because of its 
inherently subjective nature, even a layman such as the Veteran 
is considered competent to report having experienced this 
condition during service and during the many years since his 
discharge.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 
14, 2009).  See also Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay observation").  
The question remains, however, whether his lay testimony 
concerning this is also credible.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service records, 
when there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of its 
obligations to assess the credibility and probative value of the 
other evidence."  See, too, Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where 
not corroborated by contemporaneous medical evidence).  See, as 
well, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's DD Form 214 lists his military occupational 
specialty (MOS) as marksman, M-16.

It is not required that a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 be demonstrated during service, 
although a hearing loss disability by these standards must be 
currently present, and service connection is possible if this 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes (i.e., sufficient hearing loss to the meet the threshold 
requirements of § 3.385), and a medically sound basis upon which 
to attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

Because it is unclear whether the Veteran's current bilateral 
hearing loss disability and tinnitus date back to his military 
service or are otherwise related to his service, including 
particularly the type of noise exposure claimed, a medical nexus 
opinion is needed to assist in making these important 
determinations.

Accordingly, the claims for hearing loss and tinnitus are 
REMANDED for the following additional development and 
consideration:

1.  Schedule the Veteran for a VA 
audiological evaluation to determine the 
etiology of his bilateral hearing loss and 
tinnitus.  

In particular, the examiner should determine 
the likelihood (very likely, as likely as 
not, or unlikely) these conditions:  (1) 
initially manifested during his military 
service from June 1978 to June 1981; or 
(2) alternatively developed after service but 
from acoustic trauma due to significant noise 
exposure in service.

In this regard, the examiner should note that 
there is no separation examination report in 
the Veteran's STRs, so the presence or 
absence of medical evidence suggesting 
hearing loss in service should not be the 
sole basis of the opinion.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (an 
examination was inadequate where the examiner 
did not comment on the Veteran's report of 
in-service injury and instead relied on the 
absence of evidence in the Veteran's service 
treatment records to provide a 
negative opinion).

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that failure to 
report for this examination, without good 
cause, may have detrimental consequences on 
these pending claims.

2.  Then readjudicate the claims for service 
connection for bilateral hearing loss and 
tinnitus in light of this and any other 
additional evidence.  If these claims are not 
granted to the Veteran's satisfaction, send 
him and his representative a SSOC and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


